Citation Nr: 1550201	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.  He is the recipient of numerous awards and decorations, to include a Purple Heart Medal and a European-Africa-Middle Eastern Theater Ribbon with two Bronze Battle Stars.  The Veteran died in January 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appellant's claim was subsequently transferred to the RO in St. Petersburg, Florida.

In November 2011, the appellant requested a hearing before a Decision Review Officer (DRO) at the RO in St. Petersburg, Florida.  Also, in her November 2011 VA Form 9, she requested a Board hearing before a Veterans Law Judge sitting at the RO.  A DRO hearing was scheduled for March 2015, but the appellant did not attend.  A Board hearing was scheduled for September 2015; however, that same month, the appellant informed the RO that she would not be able to attend the hearing, and that she did not wish for the hearing to be rescheduled.  Therefore, the appellant's requests for both a DRO hearing and a Board hearing are deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran was not evaluated as totally disabled as a result of a service-connected disability(ies) for 10 continuous years immediately preceding death, rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, and was not shown to be a former prisoner of war (POW) who died after September 30, 1999.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matter of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  In this regard, a letter provided to the appellant in March 2010 informed her of the disabilities for which the Veteran was service-connected at the time of his death, the bases for an award of DIC under the provisions of § 1318, and her and VA's respective responsibilities in obtaining evidence and information to support such a claim.  Additionally, the March 2010 letter advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  The Boards notes that, aside from the Veteran's DD Form 214, his service records are unavailable, as they are fire-related (i.e., destroyed in a fire at the National Personnel Center (NPRC) in St. Louis, Missouri, in 1973).  The record reflects that, in June 2002, in connection with what was then the Veteran's original claim for service connection, the St. Petersburg RO informed the Veteran that his service treatment records were fire-related and, therefore, unavailable.  However, no further response was received from the Veteran.  Another attempt to obtain the Veteran's service treatment records was made in April 2010 but, once again, such were reported as being fire-related.  The Board is aware that when service records are unavailable through no fault of the veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Also of record and considered in connection with the appeal are various written statements provided by the Veteran, the appellant, and other individuals on behalf of the appellant's claim.  While VA has not obtained a medical opinion with respect the claim adjudicated herein, such would not assist in substantiating the claim and, thus, it is not necessary to decide the issue.  In this regard, the issue pertaining to DIC benefits pursuant to 38 U.S.C.A. § 1318 turns on whether the Veteran was evaluated as totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, was rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, or was a former POW who died after September 30, 1999.  As such, the Board finds that obtaining any new medical evidence in the form of treatment records or a VA opinion could serve no purpose in advancing the appellant's claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.

Thus, the Board finds that VA has satisfied fully the duty to notify and assist with respect to the claim adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA with respect to the claim decided herein would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Analysis

VA will pay DIC benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected, if: (1) the Veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former POW who died after September 30, 1999.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22. 

For the purposes of this section, "entitled to receive" means that the Veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:  (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the specified period but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime;  (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability retroactively; or (3) at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because:  (i) VA was paying the compensation to the Veteran's dependents; (ii) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (iii) the Veteran had not waived retired or retirement pay in order to receive compensation; (iv) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (v) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (vi) VA was withholding payments under 38 U.S.C.A. § 5308 but determined that benefits were payable under 38 U.S.C.A. 
§ 5309.  38 C.F.R. § 3.22(b)(1)-(3).  In addition, for the purposes of Section 3.22, "rated by VA as totally disabling" includes a total disability rating for compensation based on individual unemployability (TDIU).  38 C.F.R. § 3.22(c).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498 (1995).

The appellant contends that the Veteran should have been rated as rated as totally disabling prior to the January 18, 2002 effective date for the grant of a TDIU.  Specifically, statements from the appellant and her son and daughter suggest that the Veteran's service-connected disabilities rendered him unable to maintain substantive gainful employment since the 1990s.  See,e.g., Letter from Appellant, August 2010; Letter from M.C., August 2010; Letter from A.G, August 2010.  Further, these statements contend that, although the Veteran did not file his claim for service connection until January 2002, the medical evidence of record, which includes the Veteran's VA treatment records from the 1990s, supports the argument that the Veteran was totally disabled for more than ten years prior to his death and that DIC benefits are, therefore, warranted.

The record reflects that, at the time of his death in January 2010, the Veteran was service-connected for the following disabilities: bilateral hearing loss, rated as 60 percent disabling, effective January 18, 2002; and a residual scar due to a shrapnel injury to the right calf, rated as 10 percent disabling, effective January 18, 2002.  The Veteran's combined disability rating was 60 percent.  However, the Veteran was in receipt of a TDIU, effective January 18, 2002.  The Board notes that the January 18, 2002 effective date is based on the date the Veteran's initial claim for service connection was received.

With regard to the appellant's argument that the Veteran's service-connected disabilities rendered him unemployable for more than ten years preceding his death, the Board notes that any potential claim based on a "hypothetical entitlement" is now barred as a matter of law, no matter when the DIC claim for benefits was filed.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  Accordingly, in as much as the appellant has asserted a claim  based on a "hypothetical entitlement," the Board concludes that any such theory is barred in the present case pursuant to the applicable regulation, 38 C.F.R. § 3.22, as well as the Federal Circuit's holdings in Rodriguez and Tarver.

Thus, the evidence does not show that the Veteran was entitled to received 100 percent disability compensation for the ten-year period immediately preceding his death in January 2010, and he was not receiving such compensation for any of the reasons enumerated in 38 C.F.R. § 3.22(b).  Additionally, the record does not show, and the appellant does not otherwise contend, that the Veteran was rated as totally disabled for a period of no less than five years from the date of discharge from active duty.

Furthermore, the Board observes that there has been no specific pleading by the appellant of CUE in any prior decision.  See Andre v. Principi, 301 F.3d 11354 (Fed Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).  

Finally, the appellant contends that the Veteran was captured by German forces during World War II and was detained for a period of time.  Thus, she argues that entitlement to DIC under 38 U.S.C.A. § 1318 is warranted because the Veteran was a POW, was rated as totally disabled for a period of not less than one year prior to his death, and died after September 30, 1999.

For VA benefits purposes, a POW is a person who, while serving in the active military, naval or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force. 38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  In determining whether an individual may be recognized as a POW, VA shall accept the findings of the appropriate service department regarding whether the individual was a POW during a period of war unless a reasonable basis exists for questioning it.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y)(1); Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  

During his lifetime, the Veteran reported that he was held as a POW during World War II.  Specifically, the Veteran stated that he was captured by German forces and was locked in a trailer for four to five hours until he and his fellow service members were rescued.  See Statement in Support of Claim, March 2002.  He stated that since that incident, he has suffered from panic attacks and claustrophobia.  Id.  In the September 2010 notice of disagreement, the Veteran's son stated that his father would often tell of the time when he was captured by German forces toward the end of the Battle of the Bulge, and that he was held aboard a train car for 24 hours until he and his fellow service members were rescued by Allied soldiers.

A February 2011 administrative decision issued by the Columbia, South Carolina, RO concluded that the Veteran was not entitled to former POW status.  The decision noted the lay statements of record, including the Veteran's contention that he was detained by German forces for four to five hours, as well as the Veteran's son's statement that the Veteran was detained for twenty four hours.  However, the administrative decision also noted that a search of the World War II Prisoners of War Data File at the National Archives and Records Administration website did not reveal any POWs during the relevant time period with the Veteran's serial number.  Also, of the POWs listed in the World War II Prisoners of War Data File with the same name as the Veteran, none of those individuals' serial numbers matched the Veteran's serial number.  As there is no reasonable basis to question the RO's determination that the Veteran is not entitled to POW status, the Board finds that the Veteran was not a POW.

The Board further finds that, insofar as the appellant wishes to establish the Veteran's POW status through the lay statements of record, the Board finds that those statements are not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  For example, the son's statement that the Veteran was detained for twenty four hours is inconsistent with the Veteran's March 2002 statement that he was detained for no more than five hours.  Furthermore, the Board also notes that, although the appellant claimed that the Veteran was a POW in her September 2010 letter, in her February 2010 application for DIC benefits, the appellant specifically indicated that the Veteran was not a former POW.  See VA Form 21-534, February 2010.  As such, the Board finds that there is no credible lay evidence that reasonably calls into question the February 2011 administrative decision.  Finally, as noted above, the National Archives and Records Administration has no record indicating that the Veteran was a POW.  Thus, the Board finds that the lay statements of record are not credible and, thus, do not provide a reasonable basis for questioning the February 2011 administrative decision.

Therefore, there is no permissible basis for granting the claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  Accordingly, the claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be denied.  As the preponderance of the evidence weighs against the appellant's claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


